Title: From John Adams to John Quincy Adams, 12 October 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir.
Quincy Octr. 12 1815

A Gentleman, whose Name is Reynolds a Native of Boston, a Graduate at Cambridge, a Pupil in Medicine and Surgery of the late Dr Warren, a Son of a respectable Merchant, a good Scholar and an amiable Character, requests as all other young Travellers do, Letters to You. He goes, I Suppose to See the Hospitals in England Scotland France &c.
I have nothing in particular to Say, but that Yesterday I went to Dedham. I wish I had taken Susan with me as my Aid de Camp, that She might have described the Scene. There is a large plain, between the blue Hills and Dedham, very near the Estate of the late Dr Sprague on one hand And the new Factory on the other,; it is adjoining to the great Meadows. Major General Crane, having ordered a Review of the first division of Massachusetts Militia, consisting of three Brigades and nine Regiments, Sent me an invitation in the name of the General Officers to their Marquee. The day was fine. The Sight of fifteen or twenty thousand Thousand People, of all Ages and both Sexes, arroused  my old New England blood, to such an enthusiastic exaltation, that I was vain enough to Say to the a General Officer, laughing “I ought to have been the Commander in Chief of you all to this day”: and this General though a Republican and the Son of a Republican, was left to say “true.” A Review of this Division is an unprecedented Thing. But it is a memorable Event. It is surprising that Such a Sacrifice of Time and Expence and fatigue, and hardship, and risque to health Should be So patiently, So chearfully, So cordially and So gaily endured by Farmes Tradesmen and Labourers.
But the Militia, And the Navy, begin to be Favourites, in the public opinion. They are considered by the thinking People as Sworn Brothers; the everlasting Bulwark of the Religion, the equal Laws and the Independence of our Country.
Oh that George John and Charles had been with me at the Sublime Scene. Love to all.
John Adams